Citation Nr: 0327583	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-17 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acute 
compression fracture of the thoracic spine at T-8.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by which the Boston, 
Massachusetts VARO denied service connection for a history of 
acute compression fracture at T-8 and denied service 
connection for an acquired psychiatric disorder.  In August 
2000, the Board remanded the issue of service connection for 
an acquired psychiatric disorder for additional development 
and deferred action on the remainder of the appeal pending 
completion of that development.  The matter has now been 
returned to the Board.  


REMAND

As part of the development accomplished after the Board's 
August 2000 remand, records of treatment from a Syracuse VA 
medical facility were associated with the claims file.  Among 
those records was a mental health triage progress note dated 
in December 1998, which shows that the veteran was previously 
diagnosed with depression and polysubstance abuse (in 
remission) and recently discharged from a Boston VA medical 
facility in November 1998.  Also part of those records is a 
November 2000 progress note indicating that the veteran was 
previously followed at the Boston VA medical facility for the 
T-8 compression fracture.  While the claims file does include 
what appears to be a list of appointments with a medical 
center, showing no appointment in 1998, it is not clear that 
this list would reflect any appointments made at the Boston 
VA medical center.  Further, it is not evident from the 
claims file that the Boston VA medical center records were 
obtained or requested.  Considering that VA medical records 
are deemed to be constructively of record in proceedings 
before the Board, this should be resolved.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Board observes that various documents in the 
claims file suggest that the veteran served in the military 
reserves from 1980 to 1984.  Specifically, in the VA Form 21-
526 dated in March 1998, the veteran reports service in the 
Reserve and National Guard from 1980 to 1984.  In addition, a 
General Medical Examination report dated in June 1998 
reflects a history of service in the United States Army 
Reserves from 1980 to 1984.  This is repeated in the General 
Psychiatry Examination report of the same date.  It is not 
clear from the record that any attempt has been made to 
verify this service or to obtain the service medical records 
if any exist.  Such attempts should be made.  

Moreover, additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  By letter dated 
in March 2003, the Board notified the veteran of the 
obligations and duties under the VCAA.  The RO had earlier 
notified the veteran of statutory provisions of the VCAA and 
implementing regulations, but had not specifically notified 
the veteran of the evidence needed to substantiate the 
claims, or the specific information or evidence the veteran 
was responsible for obtaining.  After the Board notified the 
veteran, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (permitting the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and providing for 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. Cir., Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA notification was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.

Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a notice for 
additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs; Disabled 
Am. Veterans v. Sec'y of Veterans Affairs; 
and Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In particular, the RO 
should again notify the veteran of any 
evidence or information needed to 
substantiate the claims and allow the 
veteran the statutorily prescribed one-year 
period in which to submit any information 
or evidence requested of her.  

2.  The RO should attempt to obtain all 
records of treatment at any VA or non-VA 
facility for any back disorder or 
psychiatric disorder identified by the 
veteran through the above development.  The 
RO should obtain records of such treatment 
from the Boston VA Medical Center for the 
period beginning from 1979 to the present.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is also asked to ensure 
that any additional development needed as a 
result of the evidence received through the 
above efforts, is accomplished.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the appellant and her 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

